UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-7476


HAROLD DOUGLAS, JR.,

                       Petitioner – Appellant,

          v.

HAROLD W. CLARKE, Director,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00018-RAJ-DEM)


Submitted:   December 16, 2014               Decided:   December 19, 2014


Before DUNCAN    and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harold Douglas, Jr., Appellant Pro Se. Lauren Catherine
Campbell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harold       Douglas,          Jr.,       seeks    to     appeal     the    district

court’s    order     denying         relief     on     his     28    U.S.C.      § 2254      (2012)

petition.     The district court referred this case to a magistrate

judge     pursuant       to     28     U.S.C.         § 636(b)(1)(B)           (2012).            The

magistrate judge recommended that relief be denied and advised

Douglas     that     failure          to    file        timely        objections        to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The      timely          filing       of     specific         objections         to     a

magistrate       judge’s       recommendation            is      necessary        to    preserve

appellate review of the substance of that recommendation when

the     parties      have       been        warned        of        the    consequences            of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);     see    also        Thomas v.         Arn,        474   U.S.    140     (1985).

Douglas has waived appellate review by failing to timely file

objections.              Accordingly,             we      deny        a    certificate             of

appealability,       deny      leave       to     proceed      in     forma      pauperis,        and

dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions          are    adequately         presented         in     the   materials




                                                  2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3